2. Common organisation of the market in cereals (vote)
- Glattfelder report
- Before the vote on the proposal of the Committee on Agriculture and Rural Development:
Mr President, could you make it entirely clear that it is rejected on the recommendation of the rapporteur, not the Committee on Agriculture and Rural Development. I make no further statement.
It is the recommendation of the rapporteur to reject the Commission proposal. Those wishing to follow the rapporteur must now cast a negative vote.